 

  Franklin Credit Management Corporation 10-K [fcrm-10k_123113.htm]

Exhibit 10.30

 

AMENDMENT NO. 7 TO

AMENDED AND RESTATED CREDIT AGREEMENT (LICENSING)

 

THIS AMENDMENT NO. 7 TO AMENDED AND RESTATED CREDIT AGREEMENT (LICENSING) (this
“Amendment”) is entered into as of March 26, 2014 (the “Amendment Effective
Date”), by and among FRANKLIN CREDIT MANAGEMENT CORPORATION, a Delaware
Corporation (the “Borrower”), THE FINANCIAL INSTITUTIONS PARTY HERETO AS LENDERS
(each, a “Lender” and collectively, the “Lenders”), The Huntington National
Bank, a national banking association (“Huntington”), as administrative agent (in
such capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”) for the benefit of the Lenders and the Issuing Bank (as
defined in the Credit Agreement (Licensing) referred to below). This Amendment
further amends and modifies a certain Amended and Restated Credit Agreement
(Licensing) dated as of March 31, 2009, as amended, supplemented, restated or
otherwise modified from time to time prior to the date hereof (as so amended,
the “Credit Agreement (Licensing)”), by and among the Original Borrowers (as
defined below), the Lenders, the Administrative Agent and the Issuing Bank.
Capitalized terms used in this Amendment and not otherwise defined herein shall
have the meanings ascribed to such terms in the Credit Agreement (Licensing).

 

RECITALS:

 

A.           As of March 31, 2009, the Borrower and Franklin Credit Holding
Corporation, a Delaware corporation (“FCHC” and together with the Borrower,
collectively, the “Original Borrowers”), the Lenders, the Administrative Agent
and the Issuing Bank executed the Credit Agreement (Licensing) setting forth the
terms of certain extensions of credit to the Original Borrowers;

 

B.           As of March 31, 2009, the Original Borrowers executed and delivered
to the Administrative Agent, inter alia, a Revolving Promissory Note (Licensing)
in the original principal sum of $2,000,000, which maximum principal sum was
thereafter reduced to $1,000,000;

 

C.           As of March 31, 2009, and at various other times, the Original
Borrowers executed and delivered to the Administrative Agent, inter alia, one or
more Applications and Agreements for Letters of Credit in connection with the
Issuing Bank’s issuance of Letters of Credit for the account of the Borrower;

 

D.           On June 4, 2012, (i) FCHC filed a voluntary petition for relief
under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court
for the District of New Jersey (the “FCHC Bankruptcy Filing”);

 

E.           In connection with the FCHC Bankruptcy Filing, each of the
Administrative Agent and the Lenders consented to the treatment of their claims
against FCHC in FCHC’s Prepackaged Plan of Reorganization, with the result that
FCHC is no longer obligated under the Loan Documents executed in connection with
the Credit Agreement (Licensing);

 

F.           Events of Default have occurred and are continuing under the Legacy
Loans Credit Agreement by reason of (i) the failure of the borrowers thereunder
to pay in full the amounts due upon maturity on March 31, 2012, and (ii) the
FCHC Bankruptcy Filing, each of which constitute a “Default” under Section
5.1(a) of a certain Investment Property Security Agreement dated March 31, 2009
(the “Pledge Agreement”) among the Borrower, the Administrative Agent, and the
Legacy Administrative Agent (collectively the “Pledge Defaults”);

 



 

 

 

G.           The Borrower has requested that the Administrative Agent, the
Issuing Bank and the Lenders (i) extend the maturity of the Revolving Loan
Commitment and the Letter of Credit Commitment, (ii) continue to forbear,
pursuant to the terms hereof, from exercising their rights and remedies
resulting from the Pledge Defaults, and (iii) modify certain other terms and
conditions of the Credit Agreement (Licensing) and the Administrative Agent, the
Lenders and the Issuing Bank are willing to do so upon the terms and subject to
the conditions contained herein; and

 

H.           Pursuant to Section 10.04, “Amendments,” of the Credit Agreement
(Licensing), the amendments requested by the Borrower herein must be contained
in a written agreement signed by the Borrower, the Administrative Agent and the
Required Lenders.

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
promises contained herein, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereto for
themselves and their successors and assigns do hereby agree, represent and
warrant as follows:

 

1.                  Amendment of Existing Definition. The definition of
“Termination Date” set forth in Section 1.01, “Certain Defined Terms,” of the
Credit Agreement (Licensing) is hereby amended to recite as follows:

 

“Termination Date” shall mean (i) in respect of the Revolving Loan and the
Revolving Loan Commitment and the Letters of Credit and the Letter of Credit
Commitment, March 31, 2015, or such earlier date on which this Agreement shall
terminate in accordance with the provisions hereof or by operation of law, and
(ii) in respect of the Draw Loan and the Draw Loan Commitment, May 31, 2010,
which Draw Loan and Draw Commitment have expired and are of no force and effect.

 

2.                  Forbearance. The Administrative Agent, the Lenders and the
Issuing Bank agree in favor of the Borrower that they shall refrain from taking
any action to foreclose or recover the “Collateral” (as defined in the Pledge
Agreement) or otherwise initiate collection proceedings against the Borrower
with respect to the Pledge Defaults from the date hereof through and including
the earlier of (i) March 31, 2015, or (ii) the occurrence of an Event of Default
under the Credit Agreement (Licensing) (other than a Default or Event of Default
that the Administrative Agent and the Lenders have waived in writing and a
Pledge Default) (the “Forbearance Period”). The Borrower acknowledges and agrees
that, notwithstanding the foregoing, (a) each of the Administrative Agent, the
Lenders and the Issuing Bank reserves the right to enforce each and every term
of the Pledge Agreement (other than remedies resulting from a Pledge Default
during the Forbearance Period), and is under no duty or obligation of any kind
or any nature to grant the Borrower any additional period of forbearance beyond
the Forbearance Period; (b) each action of the Administrative Agent, the Lenders
and the Issuing Bank in entering into this Agreement shall not be construed as a
waiver or relinquishment of, or estoppel to assert, any of Administrative
Agent’s rights under the Pledge Agreement or applicable law; and (c) each action
of the Administrative Agent, the Lenders and the Issuing Bank in entering into
this Agreement is without prejudice to the right of the Administrative Agent,
the Lenders and the Issuing Bank to pursue any and all remedies available to any
of them upon expiration of the Forbearance Period or immediately upon the
occurrence of an Event of Default under the Credit Agreement (Licensing) or a
“Default” under the Pledge Agreement (other than a Pledge Default).

 

3.                  Conditions of Effectiveness. This Amendment shall become
effective as of the Amendment Effective Date, upon satisfaction of all of the
following conditions precedent:

 



- 2 -

 

 

(a)           The Administrative Agent shall have received execution and
delivery of, by all parties signatory hereto, originals, or completion as the
case may be, to the satisfaction of the Administrative Agent and its counsel, of
three duly executed originals of this Amendment;

 

(b)           The Administrative Agent shall have received satisfactory evidence
that all corporate and other proceedings that are necessary in connection with
this Amendment have been taken to the satisfaction of the Administrative Agent
and its counsel, and the Administrative Agent and such counsel shall have
received all such counterpart originals or certified copies of such documents as
the Administrative Agent may request;

 

(c)           The Administrative Agent (for the benefit of the Lenders) shall
have received a fee in respect of this Amendment in the amount of $10,000, which
fee shall be earned in full as of the Amendment Effective Date and shall be
non-refundable;

 

(d)           The Borrower shall have paid all of the Administrative Agent’s
costs and expenses incurred up to the date of this Amendment; and

 

(e)           The representations contained in the immediately following
paragraph shall be true and accurate.

 

4.                  Representations and Warranties. The Borrower represents and
warrants to the Administrative Agent and each Lender as follows: (a) after
giving effect to this Amendment, each representation and warranty made by or on
behalf of the Borrower in the Credit Agreement (Licensing) and in any other Loan
Document is true and correct in all material respects on and as of the date
hereof as though made on and as of such date, except to the extent that any such
representation or warranty expressly relates solely to a date prior hereto; (b)
the execution, delivery and performance by the Borrower of this Amendment and
each other Loan Document have been duly authorized by all requisite corporate or
organizational action on the part of the Borrower and will not violate any
Requirement of Law applicable to the Borrower; (c) this Amendment has been duly
executed and delivered by the Borrower, and each of this Amendment, the Credit
Agreement (Licensing) and each other Loan Document as amended hereby constitutes
the legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with the terms thereof; and (d) after giving effect to
this Amendment, no event has occurred and is continuing, and no condition
exists, which would constitute an Event of Default or a Default (other than a
Pledge Default).

 

5.                  Ratification and Reaffirmation. The Borrower agrees (i) that
all the obligations, indebtedness and liabilities of the Borrower to the
Administrative Agent and the Lenders under the Credit Agreement (Licensing) are
the valid and binding obligations of the Borrower; (ii) that the obligations,
indebtedness and liabilities of the Borrower evidenced by each Note executed and
delivered by the Borrower are valid and binding without any present right of
offset, claim, defense or recoupment of any kind and are hereby ratified and
confirmed in all respects; and (iii) that the Liens and security interests
granted to the Administrative Agent with respect to the Obligations as security
for all obligations and liabilities of the Borrower under the Credit Agreement
(Licensing), each Application and Agreement for Letter of Credit and the
Revolving Loan Note are valid and binding and are hereby ratified and confirmed
in all respects.

 



- 3 -

 

 

6.                  Reference to and Effect on the Loan Documents. (a) Upon the
effectiveness of this Amendment, each reference in the Credit Agreement
(Licensing) to “Amended and Restated Credit Agreement,” “Credit Agreement,”
“Agreement,” the prefix “herein,” “hereof,” or words of similar import, and each
reference in the Loan Documents to the Credit Agreement (Licensing), shall mean
and be a reference to the Credit Agreement (Licensing) as amended hereby. (b)
Except to the extent amended or modified hereby, all of the representations,
warranties, terms, covenants and conditions of the Credit Agreement (Licensing)
and the other Loan Documents shall remain as written originally and in full
force and effect in accordance with their respective terms and are hereby
ratified and confirmed, and nothing herein shall affect, modify, limit or impair
any of the rights and powers which the Administrative Agent may have hereunder
or thereunder. Nothing in this Amendment shall constitute a novation. The
amendments set forth herein shall be limited precisely as provided for herein,
and shall not be deemed to be a waiver of, amendment of, consent to or
modification of any of the Administrative Agent’s or any Lender’s rights under,
or of any other term or provisions of, the Credit Agreement (Licensing) or any
other Loan Document, or of any term or provision of any other instrument
referred to therein or herein or of any transaction or future action on the part
of the Borrower which would require the consent of the Lender.

 

7.                  Waiver and Release of All Claims and Defenses. The Borrower
hereby forever waives, relinquishes, discharges and releases all defenses and
claims of every kind or nature, whether existing by virtue of state, federal, or
local law, by agreement or otherwise, against the Administrative Agent, the
Issuing Bank and the Lenders, and all of their successors, assigns, directors,
officers, shareholders, agents, employees and attorneys, the Obligations or the
Collateral, whether previously or now existing or arising out of or related to
any transaction or dealings between the Administrative Agent, the Issuing Bank,
any Lender and the Borrower or any of them, which the Borrower may have or may
have made at any time up through and including the date of this Amendment,
including without limitation, any affirmative defenses, counterclaims, setoffs,
deductions or recoupments, by the Borrower, and all of their representatives,
successors, assigns, agents, employees, officers, directors and heirs. “Claims”
includes all debts, demands, actions, causes of action, suits, dues, sums of
money, accounts, bonds, warranties, covenants, contracts, controversies,
promises, agreements or obligations of any kind, type or description, and any
other claim or demand of any nature whatsoever, whether known or unknown,
accrued or unaccrued, disputed or undisputed, liquidated or contingent, in
contract, tort, at law or in equity, any of them ever had, claimed to have, now
has, or shall or may have. Nothing contained in this Amendment prevents
enforcement of this release.

 

8.                  No Waiver. Nothing in this Amendment shall be construed to
waive, modify, or cure any Default or Event of Default that exists or may exist
under the Credit Agreement (Licensing) or any other Loan Document.

 

9.                 Waiver of Right to Trial by Jury. EACH PARTY TO THIS
AMENDMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (1) ARISING UNDER THIS AMENDMENT OR ANY LOAN
DOCUMENT, OR (2) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT OR
ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT
OR TORT OR OTHERWISE, AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

- 4 -

 

 

10.             Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be an original, and all of which
together will constitute one and the same instrument. Receipt by the
Administrative Agent of a facsimile copy of an executed signature page hereof
will constitute receipt by the Administrative Agent of an executed counterpart
of this Amendment.

 

11.             Costs and Expenses. The Borrower agrees to pay on demand in
accordance with the terms of the Credit Agreement (Licensing) all costs and
expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Amendment and all other Loan
Documents entered into in connection herewith, including the reasonable fees and
out-of-pocket expenses of the Administrative Agent’s counsel with respect
thereto.

 

12.             Governing Law. This Amendment and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Ohio.

 

13.             Headings. Section headings in this Amendment are included herein
for convenience of reference only and will not constitute a part of this
Amendment for any other purpose.

 

14.             Patriot Act Notice. The Administrative Agent hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub.L.10756 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Administrative Agent to identify the Borrower in accordance
with the Act.

  

[Signature Page Follows.]

 

- 5 -

 

 

IN WITNESS WHEREOF, the Borrower, the Administrative Agent, the Lenders and the
Issuing Bank have hereunto set their hands as of the date first set forth above.

 

BORROWER:

FRANKLIN CREDIT MANAGEMENT CORPORATION         By: /s/ Paul D. Colasono   Name: 
Paul D. Colasono   Title: EVP, COO         ADMINISTRATIVE AGENT AND ISSUING
BANK:         The Huntington National Bank         By: /s/ David L. Abshier  
Name: David L. Abshier   Title: Senior Vice President         LENDER AND RISK
PARTICIPANT:         Huntington FINANCE, LLC         By: /s/ Mark Taylor
Bahlmann   Name: Mark Taylor Bahlmann   Title: Vice President

 



 

Signature Page to Amendment No. 7 to Amended and Restated Credit Agreement
(Licensing)

 



 



--------------------------------------------------------------------------------

 

